COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


WENDY ANN CLARK
                                                                    MEMORANDUM OPINION *
v.     Record No. 0133-11-1                                             PER CURIAM
                                                                        MAY 17, 2011
WILCOHESS, LLC AND
 ACE AMERICAN INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Philip J. Geib; Philip J. Geib, P.C., on brief), for appellant.

                 (Scott C. Ford; Jessica L. Hacker Trivizas; McCandlish Holton, PC,
                 on brief), for appellees.


       Wendy Ann Clark appeals a decision of the Workers’ Compensation Commission finding

she was not entitled to benefits because she did not sustain a compensable injury by accident.

She also contends the commission erred in considering evidence presented by a private

investigator. We have reviewed the record and the commission’s opinion and find this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Clark v. WilcoHess 769 VA Beach, VWC File No. VA00000104722 (Dec. 22,

2010). We dispense with oral argument and summarily affirm because the facts and legal

contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.